Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Appeal Brief Conference decision to reopen prosecution held 1 February 2022.


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this Examiner’s Amendment was given in a telephone interview with Attorney Scott Weitzel on 2/1/2022.

3.	The Application has been amended as follows:

Listing of Claim: (This listing of amended claims replaces all previous versions of those specific claims)


a processor; and 
a non-transitory storage medium comprising instructions executable by the processor to:
aggregate, at a predetermined elapsed time since a prior update of an SLT database table comprising a plurality of entries, a plurality of actions performed on a plurality of information technology service management (ITSM) records since the prior update of the SLT database table, each entry of the SLT database comprising a first field to indicate a SLT state associated with a unique ITSM record, wherein each ITSM record is an electronic ticket created in response to a unique request to perform an information technology (IT) service task, wherein the plurality of ITSM records are distinct from the SLT database table, wherein at least two actions of the plurality of actions are dissimilar and each of the plurality of actions have a common outcome, and within the aggregated plurality of actions, the at least two dissimilar actions are each translated into a single action type that characterizes actions having the common outcome;
identify a portion of the aggregated plurality of actions, the identified portion comprising multiple actions that previously updated a first ITSM record of the plurality of ITSM records since the prior update of the SLT database table;
determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record;
determine a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry in the SLT database table is associated with the first ITSM record; and
perform the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record.


9.	A non-transitory computer readable medium storing instructions executable by a processing resource to:
identify, at a predetermined elapsed time since a prior update of a service level target (SLT) database table comprising a plurality of entries, a portion of a plurality of aggregated actions performed on a plurality of information technology service management (ITSM) records since the prior update of the SLT database table, wherein the identified portion of the plurality of aggregated actions comprises multiple actions that previously updated a first ITSM record of the plurality of ITSM records since the prior update of the SLT database table, each entry of the SLT database table comprising a first field to indicate a SLT state associated with a unique ITSM record, wherein each ITSM record is an electronic ticket created in response to a unique request to perform an information technology (IT) service task, wherein the plurality of ITSM records are distinct from the SLT database table, wherein at least two actions of , and within the aggregated plurality of actions, the at least two dissimilar actions are each translated into a single action type that characterizes actions having the common outcome; 
determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record;
determine a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry 1s associated with the first ITSM record; and
perform the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record.


13.	A method for service level target (SLT) tracking comprising: 
aggregating, at a predetermined elapsed time since a prior update of an SLT database table comprising a plurality of entries, a plurality of actions performed on a plurality of information technology service management (ITSM) records since the prior update of the SLT database table, each entry of the SLT database comprising a first field to indicate a SLT state associated with a unique ITSM record, wherein each ITSM record is an electronic ticket created in response to a unique request to perform an information technology (IT) service task, wherein the plurality of ITSM records are distinct from the SLT database table, wherein at least two actions of the plurality of actions are dissimilar and each of the plurality of actions have a common outcome, and within the aggregated plurality of actions, the at least two dissimilar actions are each translated into a single action type that characterizes actions having the common outcome;
identifying a portion of the aggregated plurality of actions, the identified portion comprising multiple actions that previously updated a first ITSM record of the plurality of ITSM records since the prior update of the SLT database table;
determining, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record;
determining a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry in the SLT database table is associated with the first ITSM record; and
performing the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record.



Reasons for Allowance
Claims 1-20 are allowed.
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique to “…aggregate, at a predetermined elapsed time since a prior update of an SLT database table comprising a plurality of entries, a plurality of actions performed on a plurality of information technology service management (ITSM) records since the prior update of the SLT database table, each entry of the SLT database comprising a first field to indicate a SLT state associated with a unique ITSM record, wherein each ITSM record is an electronic ticket created in response to a unique request to perform an information technology (IT) service task, wherein the plurality of ITSM records are distinct from the SLT database table, wherein at least two actions of the plurality of actions are dissimilar and each of the plurality of actions have a common outcome, and within the aggregated plurality of actions, the at least two dissimilar actions are each translated into a single action type that characterizes actions having the common outcome; identify a portion of the aggregated plurality of actions, the identified portion comprising multiple actions that previously updated a first ITSM record of the plurality of ITSM records since the prior update of the SLT database table; determine, using a state machine comprising a plurality of SLT states, an updated SLT state associated with the first ITSM record based on the multiple actions that previously updated the first ITSM record; determine a single database operation to be performed in a first entry in the SLT database table based on the updated SLT state, wherein the first entry in the SLT database table is associated with the first ITSM record; and perform the single database operation to update the first entry in the SLT database table to indicate the updated SLT state associated with the first ITSM record” as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2-8 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 9 and 13 and their dependencies. 
The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…wherein the plurality of ITSM records are distinct from the SLT database table, wherein at least two actions of the plurality of actions are dissimilar and each of the plurality of actions have a common outcome, and within the aggregated plurality of actions, the at least two dissimilar actions are each translated into a single action type that characterizes actions having the common outcome”, in combination with the other elements recited, which is not found in the prior art of records.  The currently amended language further expounds of Applicant’s teachings where at least two actions are dissimilar and have a common outcome, and is an aspect lacking in prior art discovered through an updated searches, such as the Chen et al reference {USPG Pub No. 20090187582} which provides the similar concept of performing bulk updates to tickets by staging changes {i.e. actions} in a staging table and bulk/aggregate loading them into the status/state table, without accounting for the execution of a “single database operation”, which appears critical to Applicant’s claimed invention.  
Independent Claims 9 and 13 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.



Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
Chen et al (USPG Pub No. 20090187582) teaches efficient update methods for large volume data updates in data warehouses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/4/2022